Order entered September 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00973-CV

                             STATE FAIR OF TEXAS, Appellant

                                               V.

                                RIGGS & RAY, P.C., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04484

                                           ORDER
       We GRANT appellant’s September 22, 2015 unopposed motion to consolidate appeals

and ORDER appellate cause number 05-15-01071-CV consolidated into this cause number. We

DIRECT the Clerk of the Court to remove all documents from appellate cause number 05-15-

01071-CV and refile them in this cause number. For administrative purposes, appellate cause

number 05-15-01071-CV is treated as a closed case. The parties, Dallas County District Clerk

Felicia Pitre, and court reporter Sasha Brooks shall now use only this cause number.

       As per the September 15, 2015 postcard notice, the appellate record remains due October

15, 2015.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre, Ms.

Brooks, and counsel for the parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE